NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN R. SCANNELL, Esquire, AKA                  No. 19-35203
Zamboni,
                                                D.C. No. 3:18-cv-05654-BHS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

WASHINGTON STATE BAR
ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      John R. Scannell, a disbarred Washington attorney, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

disbarment and subsequent removal from the Washington Supreme Court ballot.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Mpoyo v.

Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005) (dismissal on the

basis of res judicata); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal

under the Rooker-Feldman doctrine). We affirm.

       The district court properly dismissed Scannell’s claims relating to his

removal from the Washington Supreme Court ballot as barred under the Rooker-

Feldman doctrine because those claims are a “de facto appeal” of a prior state

court decision. Noel, 341 F.3d at 1163-65 (discussing the Rooker-Feldman

doctrine).

       The district court properly dismissed Scannell’s claims relating to his

disbarment as barred by the doctrine of res judicata because Scannell raised or

could have raised these claims in his prior federal action which resulted in a final

judgment on the merits. See Mpoyo, 430 F.3d at 987 (elements of federal res

judicata; claims are identical if they arise from the “same transactional nucleus of

facts”).

       The district court did not abuse its discretion in denying Scannell’s motions

for recusal because Scannell presented no basis for recusal. See DeNardo v.

Municipality of Anchorage, 974 F.2d 1200, 1201 (9th Cir. 1992) (setting forth

standard of review and explaining that “[t]he fact that [an appellant] sues a bar

association does not require recusal of judges who are members of that bar


                                          2                                      19-35203
association”); United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986)

(explaining that “a judge’s prior adverse ruling is not sufficient cause for recusal”).

      The district court did not abuse its discretion in denying Scannell’s requests

for a preliminary injunction because Scannell failed to establish a likelihood of

success on the merits of his claims. See Winter v. Natl. Res. Def. Council, 555
U.S. 7, 20, 24 (2008) (setting forth the standard of review and preliminary

injunction standard).

      We reject as meritless Scannell’s contentions regarding the inapplicability of

federal pleading standards in the State of Washington.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           3                                    19-35203